Citation Nr: 1211850	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-49 250	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a variously diagnosed psychiatric disability (to include posttraumatic stress disorder (PTSD)).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1961 to June 1988. These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In January 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran sought, and was granted, a 60 day abeyance period for the submission of additional evidence.  In March 2012 the Board received additional evidence without a waiver of RO initial consideration.   

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to these claims.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.

      Psychiatric disability

While VA psychiatric evaluations in October 2011 did not diagnose any psychiatric disability the Veteran testified (at the January 2012 Travel Board hearing) that he subsequently received treatment, in part for psychiatric disability, at the Wilmington VA Medical Center (VAMC).  As the Veteran has identified pertinent VA treatment records that are outstanding and constructively of record, they must be secured.  
	Back disability

The Veteran's service treatment records (STRs) are certified to be unavailable (See March 2009 letter from the National Personnel Records Center (NPRC)); therefore, VA has a heightened duty to assist the Veteran in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate source medical records.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

The Veteran alleges that he has a back disability that began in service.  At the hearing he testified that he was treated in service at the Coast Guard Academy in New London, Connecticut, at a Submarine Base possibly in New Groton, and had a myelogram at a hospital in Staten Island, New York.  He reported that "Captain Dixon" was the one who treated him.  Service treatment records (STRs) that he submitted show a history of a pinched nerve in his neck with treatment at the Coast Guard Academy and Bailey Seton Hospital in Staten Island, New York.  They also show that he was admitted to the Coast Guard Academy Hospital in New London, Connecticut in March 1982 (by a Dr. Dickson) with a herniated nucleus pulposus at C5-6.  He was discharged and referred to Bailey Seton Hospital for a possible myelogram.  Hence, based on the newly submitted evidence it is unclear whether the Veteran was referring to treatment for his cervical spine in service.  [His accounts line-up with the documented treatment for the cervical spine as opposed to his back].  Notably, postservice treatment records show both cervical spine and lumbosacral spine disabilities.  Based on the similarities between the cervical spine treatment and treatment the Veteran described for his back, further clarification is required.  

The STRs that are of record do not show any treatment for a back disability.  Hence, the Veteran should assist in identifying any treatment he received for his back (as opposed to his neck) in service or clarify the disability which he wishes to have service connected and the RO should undertake alternate source development to secure any such records. 

A March 2009 Memorandum certified that the Veteran's STRs were unavailable; however, a handwritten notation on an August 2009 cover sheet (from the Veteran's representative) notes that 130 pages of STRs were submitted to VA in April 2009 (it appears these records may be post-service Coast Guard treatment records and not STRs).  In March 2012 the Veteran submitted 68 pages of STRs.  Accordingly, further development to ensure that all available STRs are secured is necessary.    

On remand the RO will have an opportunity to consider the Veteran's newly submitted (in March 2012) STRs in the first instance. 

The Veteran is advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (to include identifying information and/or releases) is not furnished within a year after the date of request the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

The case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for low back and psychiatric disabilities from August 2009 to the present. 

2. The RO should conduct an exhaustive search for the Veteran's complete STRS, including contacting any facility where the records may have been retired.  All development efforts (to include negative responses received) should be documented in the claims file.

The RO should resolve the discrepancy between the 130 pages of STRs which were noted to have been submitted to VA in April 2009 and the 68 pages of STRs he submitted in March 2012, by contacting the Veteran and asking him whether the 68 pages of STRs represent all records in his possession and contacting his representative to determine if copies of the 130 pages previously submitted "STRs" are in their possession, or were in fact civilian postservice records maintained by the Coast Guard. 

The RO should also ask the Veteran to identify the places and dates of all treatment he received for his back in service.  If his hearing testimony related to treatment for his neck in service he should clarify what disability he seeks to have service connected.  If any corresponding STRs are not secured pursuant to the instructions above, the RO should conduct exhaustive alternate source development to secure records of back treatment the Veteran identified, to include contacting the treating facilities and any facilities where such records may have been retired.  

3. The RO should also ask the Veteran to identify all providers of evaluation and/or treatment he received for his back prior to 1998, and to provide the releases necessary for VA to secure records of any such evaluation or treatment.  He must specifically identify (and provide releases for records of) private or civilian Coast Guard treatment he received between 1988 and 1998.

If the Veteran does not respond with the information and releases sought, the claim must be further processed under 38 C.F.R. § 3.158(a).  If he responds, the RO should secure complete pertinent clinical records from all sources identified.  If a provider does not respond to a VA request for records sought, the Veteran must be so advised, and advised further that it is his responsibility to ensure that private records are received. 

4. If, and only if, the development requested above is completed and the evidence of record indicates that the Veteran has back and/or psychiatric disabilities that may be related to his service, the RO should arrange for any further development indicated (an examination to secure a nexus opinion, e.g.).

5. The RO should then re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

